Exhibit 10.46
AMENDMENT NO. 1 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment No. 1 to Credit
Agreement”) is made as of the 3rd day of March, 2011 (the “Amendment Closing
Date”), by and among CHICO’S FAS, INC., a Florida corporation (“Parent”), WHITE
HOUSE | BLACK MARKET, INC., a Florida corporation (“WHBM”), CHICO’S RETAIL
SERVICES, INC., a Florida corporation (“Chico’s Retail”), CHICO’S DISTRIBUTION
SERVICES, LLC, a Georgia limited liability company (“Chico’s Distribution”),
SOMA INTIMATES, LLC, a Florida limited liability company (“Soma”; Parent, WHBM,
Chico’s Retail, Chico’s Distribution and Soma are referred to herein each
individually as a “Borrower” and, collectively, as the “Borrowers”), Chico’s
Brand Investments, Inc., a Florida corporation, Chico’s Creative Designs, Inc.,
a Florida corporation, and Chico’s Production Services, Inc., a Florida
corporation (each, individually, a “Guarantor” and, collectively, the
“Guarantors”), the Lenders, SUNTRUST BANK, as the Issuing Bank, and SUNTRUST
BANK, as the Administrative Agent,.
RECITALS
          A. The Borrowers, Guarantors, Lenders, Administrative Agent, and
Issuing Bank have entered into a Credit Agreement, dated as of November 24, 2008
(as amended or modified to date, the “Credit Agreement”). Capitalized terms used
but not defined in this Amendment No. 1 to Credit Agreement shall have the
meanings that are set forth in the Credit Agreement.
          B. The parties now desire to amend the Credit Agreement as set forth
below.
AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing, the terms and
conditions set forth in this Amendment No. 1 to Credit Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
          SECTION 1. Amendment. Upon satisfaction of the conditions set forth in
Section 3 below, the Credit Agreement is amended by deleting the definition of
Fixed Charge Coverage Ratio from Section 1.1 and substituting the following
revised definition of Fixed Charge Coverage Ratio:
“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrowers and
their Subsidiaries on a consolidated basis for any period, calculated on a Pro
Forma Basis during such period, the ratio of (a) the greater of (i) (x) EBITDAR
for such period minus (y) the sum of (A) Capital Expenditures made during such
period and not financed with the proceeds of Funded Debt (other than the
proceeds of a Loan) and (B) tax payments paid in cash during such period, or
(ii) zero, to (b) the sum of without duplication (i) scheduled payments of
principal made with respect to Funded Debt during such period (which, for
purposes of

 



--------------------------------------------------------------------------------



 



clarification, exclude (i) principal payments (other than scheduled amortization
payments, if any) made on any outstanding Funded Debt prior to its maturity and
(ii) prepayments under the Revolving Loans), (ii) Interest Expense during such
period, (iii) Restricted Purchases and Restricted Payments paid during such
period (other than (A) Dividends paid in kind and (B) so long as Borrowers and
their Subsidiaries have Liquidity (defined below) in an amount at least equal to
$150,000,000 and no Default or Event of Default has occurred and is continuing,
Restricted Payments and Restricted Purchases in an aggregate amount, during the
term of this Agreement, not in excess of $250,000,000 under Parent’s stock
repurchase plan adopted at a meeting of Parent’s board of directors in
August 2010 and continuing in effect through January 2013) and (iv) Lease
Expense during such period. For purposes hereof, Liquidity shall mean, at any
time, for Borrower and its Subsidiaries on a consolidated basis, the sum of
(i) Availability and (ii) unrestricted cash and Cash Equivalents (which amount
shall be reported in each Compliance Certificate delivered by Borrowers pursuant
to Section 7.3).
          SECTION 2. Representations and Warranties. Each Borrower Party hereby
represents and warrants to the Administrative Agent, to each Lender and to the
Issuing Bank that:
     (a) this Amendment No. 1 to Credit Agreement is duly authorized, executed
and delivered by such Borrower Party and constitutes its legal, valid and
binding obligation, enforceable against such Borrower Party in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity;
     (b) each representation and warranty made by such Borrower Party in the
Credit Agreement and the other Loan Documents is true and correct in all
material respects as of the date hereof (or on the date to which it relates, in
the case of any representation or warranty that specifically relates to an
earlier date); and
     (c) on the date hereof and immediately after giving effect to this
Amendment No. 1 to Credit Agreement, no Default has occurred and is continuing.
          SECTION 3. Conditions to Effectiveness. This Amendment No. 1 to Credit
Agreement shall not become effective until Administrative Agent receives
executed counterparts to this Amendment No. 1 to Credit Agreement, executed by a
duly authorized officer of each party hereto.
          SECTION 4. Applicable Law. This Amendment No. 1 to Credit Agreement
shall be governed by, and construed and interpreted in accordance with, the law
of the State of Georgia without regard to conflict of laws principles thereof.
          SECTION 5. Counterparts. This Amendment No. 1 to Credit Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other party, it
being understood that all parties need not sign

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to Credit Agreement to be duly executed by their respective authorized
officers as of the day and year first written above.

     
BORROWERS :
  CHICO’S FAS, INC.

            By:   /s/ Kent Kleeberger         Name: Kent Kleeberger       
Title:   EVP - COO        WHITE HOUSE | BLACK MARKET, INC.
      By:   /s/ Kent Kleeberger         Name: Kent Kleeberger        Title:  
EVP - COO        CHICO’S RETAIL SERVICES, INC.
      By:   /s/ Kent Kleeberger         Name: Kent Kleeberger        Title:  
EVP - COO        CHICO’S DISTRIBUTION SERVICES, LLC
      By:   /s/ Kent Kleeberger         Name: Kent Kleeberger        Title:  
EVP - COO        SOMA INTIMATES, LLC
      By:   /s/ Kent Kleeberger         Name: Kent Kleeberger        Title:  
EVP - COO     

 



--------------------------------------------------------------------------------



 



     
GUARANTORS:
  CHICO’S BRANDS INVESTMENTS, INC.

            By:   /s/ Sandy Rhodes         Name:   Sandy Rhodes        Title:  
EVP        CHICO’S CREATIVE DESIGNS, INC.
      By:   /s/ Sandy Rhodes         Name:   Sandy Rhodes        Title:   EVP   
    CHICO’S PRODUCTION SERVICES, INC.
      By:   /s/ Sandy Rhodes         Name:   Sandy Rhodes        Title:   EVP   
 

 



--------------------------------------------------------------------------------



 



     
ADMINISTRATIVE AGENT,
ISSUING BANK AND LENDER:
   
SUNTRUST BANK, as the Administrative Agent, the
Issuing Bank, a Lender and the Swing Bank

            By:   /s/ Virginia Sullivan         Name:   Virginia Sullivan      
  Title:   VP     

 